IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN WALCOTT,                             : No. 32 MM 2019
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOHN A. VASKOV, ESQUIRE DEPUTY             :
PROTHONOTARY OF THE SUPREME                :
COURT OF PENNSYLVANIA IN HIS               :
OFFICIAL CAPACITY,                         :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.